         Case 2:07-cr-00337-EEF-SS Document 154 Filed 05/18/20 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                     *       CRIMINAL ACTION

versus                                                       *       NO. 07-337

AZIZI ANSARI                                                 *       SECTION "L"


                                      ORDER & REASONS


         Pending before the Court is Petitioner Azizi Ansari’s Motion for Compassionate Release,

R. Doc. 150. The government opposes the motion. R. Doc. 153.

   I.       BACKGROUND

         On November 7, 2007, Defendant Azizi Ansari pleaded guilty to a one-count Bill of

Information charging him with conspiring to distribute and possess with the intent to distribute

quantities of ecstasy in violation of Title 21, United States Code, Sections 841(a)(1) and

841(b)(1)(C) and 846. R. Doc. 27. On February 25, 2010, Mr. Ansari was sentenced to 240 months

in the custody of the Bureau of Prisons to be followed by a three-year term of supervised release.

R. Doc. 93. A $100 special assessment fee was also imposed. R. Doc. 93 at 5.

   II.        PENDING MOTION

         Mr. Ansari has been an active pro se petitioner in this Court since his sentencing, having

filed at least five motions seeking the reduction of his sentence, R. Docs. 103, 119, 124, 126, 135,

and appealing the denial of certain motions to the United States Court of Appeals for the Fifth

Circuit, R. Doc. 106, 128. In Mr. Ansari’s most recent motion, he seeks immediate release from

prison in light of the ongoing global outbreak of COVID-19. Mr. Ansari represents that since his

incarceration, he has contracted a fungal disease known to cause valley fever, which he

characterizes as “a dangerous disease that has weakened his immune system.” R. Doc. 150 at 2.

Since contracting the disease, Mr. Ansari has allegedly suffered skin rashes, fatigue, joint aches,
       Case 2:07-cr-00337-EEF-SS Document 154 Filed 05/18/20 Page 2 of 4



chest pain, difficulty breathing, and cold sweats, which have led to his designation as a “chronic

care patient.” R. Doc. 150 at 2. Mr. Ansari explains that although he was in the process of being

transferred to a federal facility in Oakdale, Louisiana, he is now being held at the Metropolitan

Detention Center in Brooklyn, New York, “which has been [declared] the [epicenter] for the

Covid-19 disease that attacks people with weakened immune systems.” R. Doc. 150 at 3. Mr.

Ansari stresses that he has already completed over 60% of his term of imprisonment and has

participated in numerous programs while incarcerated, and accordingly seeks a reduction of his

sentence to time served. R. Doc. 150 at 6.

           The government opposes the motion, arguing that Mr. Ansari has not exhausted his

administrative remedies as required. R. Doc. 153 at 7.

    III.          LAW & DISCUSSION

           Title 18, United States Code § 3582(c), governing compassionate release, provides:

           The court may not modify a term of imprisonment once it has been imposed
           except . . . upon motion of the Director of the Bureau of Prisons, or upon
           motion of the defendant after the defendant has fully exhausted all
           administrative rights to appeal a failure of the Bureau of Prisons to bring a
           motion on the defendant's behalf or the lapse of 30 days from the receipt of
           such a request by the warden of the defendant's facility, whichever is earlier
           . .. .

18 U.S.C. § 3582(c). It appears as though Mr. Ansari has not requested that the warden of his

facility bring a motion for compassionate release on his behalf, as his complaint is devoid of such

allegations and Mr. Ansari bears the burden of proof with regards to his eligibility. Unfortunately,

his failure to do so is fatal, as this Court agrees with the majority of courts in concluding that the

exhaustion of administrative remedies is a mandatory prerequisite to seeking compassionate

release, even in light of the ongoing outbreak of COVID-19. See, e.g., United States v. Raia, 954

F.3d 594, 597 (3d Cir. 2020) (characterizing failure to exhaust administrative remedies as “a

glaring roadblock foreclosing compassionate release at this point”); United States v. Nevers, No.
                                                     2
       Case 2:07-cr-00337-EEF-SS Document 154 Filed 05/18/20 Page 3 of 4



CR 16-088, 2020 WL 1974254, at *2 (E.D. La. Apr. 24, 2020) (“[T]he Court cannot consider

Petitioner’s request for instant release or home confinement until she has complied with the

exhaustion requirements of § 3582(c)(1)(A) . . . .”); United States v. Zywotko, No.

219CR113FTM60NPM, 2020 WL 1492900, at *1 (M.D. Fla. Mar. 27, 2020) (“[S]ince Defendant

has failed to exhaust his administrative remedies, the Court does not possess authority to grant

relief under § 3582(c)(1)(A)(i).”); United States v. Eberhart, No. 13-CR-00313-PJH-1, 2020 WL

1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“Because defendant has not satisfied the exhaustion

requirement, the court lacks authority to grant relief under § 3582(c)(1)(A)(i).”); United States v.

Gileno, No. 3:19-CR-161-(VAB)-1, 2020 WL 1307108, at *3 (D. Conn. Mar. 19, 2020) (“As a

threshold matter, Mr. Gileno has not satisfied the requirement under 18 U.S.C. § 3582(c)(1)(A) to

first request that the Bureau of Prisons file a motion on his behalf and then show that thirty days

have passed without any BOP action. As a result, the Court cannot consider his motion to modify

his sentence.”).

       While some courts have recognized that futility may excuse the failure to exhaust

administrative remedies, especially in light of “unique circumstances and the exigency of a rapidly

advancing pandemic,” United States v. Zukerman, No. 16 CR. 194 (AT), 2020 WL 1659880, at *3

(S.D.N.Y. Apr. 3, 2020), other have remained faithful to the statutory text and rejected similar

arguments, see, e.g., Eberhart, 2020 WL 1450745, at *2. Even if courts can waive the exhaustion

requirement when pursuing administrative remedies would be futile, Mr. Ansari has not even

alleged, let alone demonstrated, that taking such steps would be futile in his case. The Court

recognizes the dire situation within federal correctional institutions in this unprecedented situation

but notes that the BOP has implemented a number of COVID-19-related protocols aimed at

protecting inmates and staff. R Doc. 424 at 14. The Attorney General has instructed the BOP to



                                                  3
        Case 2:07-cr-00337-EEF-SS Document 154 Filed 05/18/20 Page 4 of 4



prioritize home confinement 1 and has specifically expanded opportunities for home release in light

of the virus. 2 Furthermore, allowing the BOP to evaluate the merits of Mr. Ansari’s request for

compassionate release before directing the motion to the Court is an efficient use of judicial

resources, as the BOP is in the best position to understand both the specific threat posed to Mr.

Ansari’s health by the virus’ spread within the facility and the potential consequences of his early

release. Although the Court recognizes the urgency of Mr. Ansari’s request, it lacks the authority

to defy the statutory mandate set forth in the First Step Act.

    IV. CONCLUSION

        Based on the foregoing,

        IT IS ORDERED that Mr. Ansari’s Motion for Compassionate Release, R. Doc. 150, is

DENIED without prejudice to his right to refile the motion once the applicable administrative

remedies have been exhausted.

        New Orleans, Louisiana this 18th day of May, 2020.




                                                                             __________________
                                                                                  Eldon E. Fallon
                                                                            United States District Court




        1
           Attorney General, Prioritization of Home Confinement As Appropriate in Response to COVID-19
Pandemic (Mar. 26, 2020), https://www.bop.gov/resources/news/pdfs/20200405_covid-19_home_ confinement.pdf.
         2
           Attorney General, Increasing Use of Home Confinement at Institutions Most Affected by COVID-19 (Apr.
3, 2020), https://www.justice.gov/file/1266661/download.
                                                      4
